Case 19-34054-sgj11 Doc 933-19 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 5




                    EXHIBIT 19
FILED: NEW YORK COUNTY CLERK 02/10/2020 10:21 AM                                 INDEX NO. 650097/2009
        Case
NYSCEF DOC.   19-34054-sgj11
            NO. 646          Doc 933-19 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 2 of02/10/2020
                                                                                    NYSCEF:   5




                                                1 of 4
FILED: NEW YORK COUNTY CLERK 02/10/2020 10:21 AM                                 INDEX NO. 650097/2009
        Case
NYSCEF DOC.   19-34054-sgj11
            NO. 646          Doc 933-19 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 3 of02/10/2020
                                                                                    NYSCEF:   5




                                                2 of 4
FILED: NEW YORK COUNTY CLERK 02/10/2020 10:21 AM                                 INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.   19-34054-sgj11
                646          Doc 933-19 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                           RECEIVED Page 4 of02/10/2020
                                                                                    NYSCEF:   5




                                                3 of 4
FILED: NEW YORK COUNTY CLERK 02/10/2020 10:21 AM                                INDEX NO. 650097/2009
        CaseNO.
NYSCEF DOC.  19-34054-sgj11
                646         Doc 933-19 Filed 08/07/20   Entered 08/07/20 23:11:52
                                                                          RECEIVED Page 5 of02/10/2020
                                                                                   NYSCEF:   5




                                               4 of 4
